DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered. 
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 5, “member” should be changed to --members--.
In line 8, “connect” should be changed to --connect the--.
In line 9, “and further wherein” should be changed to “,”. Alternatively, “having” could be changed to --has--. 
In line 9, “cross member” should be changed to --cross-member-- to be consistent with the specification.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:
In line 3, “top” should be changed to --a top--.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 13, 14 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/363593 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 13, 14 and 19 of the instant application are essentially recited in claim 20 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 8-10, 13-16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10,633,021 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of said claims of the instant application are essentially recited in said claims of said patent.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 recites the limitation “the rear frame module having at least a frame member” after the limitation “a rear frame module…comprised of bottom frame member”. The “bottom frame member” is “a frame member”. Thus, the limitation “the rear frame module having at least a frame member” is redundant. Also, the claim suffers from double inclusion, since it can be read to include the same element (i.e., “bottom frame member” (as in line 5) / “a frame member” (as in line 7)) twice. MPEP §2173.05(o). This rejection could be overcome by deleting “, the rear frame module having at least a frame member”. 
Claims 13-16 are dependent on canceled claim 12. The claims were treated as though claim 13 was directly dependent on claim 1 rather than canceled claim 12. This problem could be corrected by changing “12” to --1-- in line 1 of claim 13. 
Claim 13 also suffers from double inclusion, since it can be read to include the same element twice (i.e., “an angled frame member” is recited in lines 6-7 of claim 1, and “an angled frame member” is recited again in line 2 of claim 13). MPEP §2173.05(o). Furthermore, the limitation that “each bottom frame member joins with an angled frame member” is redundant, since this limitation is previously recited in claim 1. These problems could be overcome by changing “bottom frame member joins with an angled frame member that” to --angled frame member--.

Response to Arguments
Applicant's arguments filed on April 26, 2021 with respect to the 35 U.S.C. 112(b) rejections of claims 13-16 have been fully considered but they are not persuasive. Claim 13 is still dependent on canceled claim 12.
Applicant’s arguments filed on April 26, 2021 with respect to the other rejections set forth in the Office action filed on January 26, 2021 have been fully considered and are persuasive.  Therefore, those rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, as set forth above.
Allowable Subject Matter
Claims 1-10, 13-16, 19 and 20 would be allowable if claims 1, 13 and 19 were rewritten or amended as suggested above to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH J FRISBY/Primary Examiner, Art Unit 3616